                                      Case 2:20-cv-03341-CDJ Document 1 Filed 06/26/20 Page 1 of 15

JS 44 (Rev. 02/19)                                                                                                   CIVIL COVER SHEET
T he JS 44 civil cover sheet and the information co ntained herein neither replace nor supplement the tiling and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for th use oftbe Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                                                                                              DEFENDANTS
                  MICHAEL BATIISTE                                                                                                                                                 FBCS, INC.

    (b) County ofRei>idence ofFirst Listed Plaintiff                                                          POINTE COUPEE                                                    County of Residence ofFirst Listed Defendant                                           MONTGOMERY
                                              (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                                                                       (IN U.S. PLAINT.~FCASES ONLY)
                                                                                                                                                                               NITTE:                             IN LAND CONDEM ATION CASES, USE THE LOCATION OF
                                                                                                                                                                                                                  THE TRACT OF    lNVOLVED.

     ( C)   Attorneys (Firm Na~. Address. and Telephone Number)                                                                                                                Attorneys (If Known)
                 BARSHAY SANDERS, PLLC
                 l 00 Garden City Plaza, Ste 500, Garden City, NY 11530
                 (516) 203-7600
II. BASIS OF JURISDICTION (Place an ·•x·· in One Box Only)                                                                                                   III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an ·-x·· in One Box for Ptainriff
                                                                                                                                                                     (For~Cases~)                                                                                        am0rtl3cxj,r Defen:/onJ)
01       U.S. Government                                  • 3         Federal Question                                                                                                                   PTF                    DEF                                                  l'lF         DEF
          Plaintiff                                                      (U.S. Government Not a Party)                                                              Citizen ofThis State                 O1                     0 I   lncorpo d or Principal Place                   O      4     0 4
                                                                                                                                                                                                                                         of Busmcss In This State

02      U.S. Governme111                                  04          Diversity                                                                                     Citizen of Another State             02                     0 2   lncorpo ed and Principal Place                 0      S     O5
          De~dant                                                       (Indicate Otizenship of Parties in Item Ill)                                                                                                                    of Bus ess In Another State

                                                                                                                                                                                                         0 3                    0 3   Foreign !)lotion                               0      6     0 6

IV, NATURE OF SUIT (Place an                                             "'X" in One Box Only)                                                                                                                                                             Cl1Ckher for Nat.J.re of Suit Code Descriptions
            ·,             ··, ,;;··;,;:;":'.'..:;;, ';!!,,;~::::.;\;•lvr:';'.;i',,:   ;;/;,; .,::i::!J:';l~·JK'l-':'Ol: i:::·:::"   ,;;, :·;;i;_.:, :;i:;;;.f:j,,:;j: :Hi ,     , ..      ,ENJU.i:li;Y '.!]j\      .. . m•.n,.:>J1a4f,{JlfES:C, .
                                                                                                                                                                                                                 •i:_:?:,,.,:              ,(.. ~, !y;::   ..   ,,;

                                                                                                                                                                                                                    0 375 False Claims Act
0 110 Insurance                      PERSONAL INJURY                      PERSONAL J!'IJURY 0 625 Drug Related Seizure of                                              0 422 Appeal 28 USC 158
                                                                                                                                                                                                                    O 376 Qui Tam (31 USC
0 120 Marine                       0 310 Airplane                    0 365 Personal Injury -                       Property 21 USC 881                                 0 423 Withdrawal
                                                                                                                                                                                                                          3729(a))
0 130 Miller Act                  IO 315 Airplanc Product                     Product Liability     0 690 Other                                                                 is use 157
                                                                                                                                                                                                                    0 400 State Reapponiomnent
0 140 Negotiable lnstrumclll                Liability                0 367 Health CBICI
0 I SO Recovery of Overpaymcrtt & 0 320 Assault, Libel &                      Pharmaceutical                                                                            e,i:J!RUJ1'11JR:1¥JU• =TS·,, -::i,"! 0 410 Antitrust
                                                                                                                                                                       0 820 Copyrights                             0 430 Banks and Banking
          Enforcement of Judgment           Slander                           Peoonal lnjwy
                                                                                                                                                                                                                    0 450 Commerce
0 151 Medicare Act                 0 330 federal Employers'                   Prod\lct Liability                                                                       0 830 Patent
                                                                                                                                                                       0 835 Patent - Abbreviated                   0 460 Deportat ion
O 152 Recovery of Defaulted                 Liability                0 368 Asbestos Personal
                                                                                                                                                                                                                    0 470 Racketeer Influenced end
          Student Loans           lo 340 Marine                               lnjwy Product                                                                            0 840 Trademarl<
                                                                                                                                                                                                                          Conupt Organizations
            (Excludes Veterans]   IO 345 Marine Product                       Liability             :,:;::it,;,;;,,;:\: ·,;;-;:]:j[dd30Rii'.J ,;:: ,;'.;~I, ,:i;,:.-.; ,r::; >!                   ,.U .Y:\j·• !ii·f
                                                                                                                                                                                                                    •480 Conswner Credit
0 I53 Recovery of Overpayment               Liability                   PERSONALPROPERlY 0 710 fair Labor Standanls                                                    0 861 HIA ( 1395ft)
                                                                                                                                                                                                                    0 485 Telephone Consumer
           of Veteran's Benefits   0 350 Motor Vehicle               0 370 Other Fraud                            Act                                                  0 862 Black Lung (923)
                                                                                                                                                                                                                           Protection Act
O 160 Stockholders' Suits          0 3SS Motor Vehicle               0 371 Truth in Lending         0 720 Labor/Manag<:JTJOnt                                          0 863 DIWCID!WW (4f S(g))
                                                                                                                                                                                                                    0 490 Cable/Sat TV
0 I90 Other Contract                        Product Liability        0 380 Other Personal                          Relations                                           0 864 SSID Title XVI
                                                                                                                                                                                                                    0 850 Stcurities'Commodities/
0 195 Contract Product Liability lo 360 Other Personal                        Property Damage       0 740 Railway Labor Act                                            0 865 RSI (40S(g))
                                                                                                                                                                                                                           Exchange
O 196 Franchise                             lnjwy                    0 385 Property Damage          0 751 Family and Medical
                                                                                                                                                                                                                    0 890 Otha Statutory Acrions
                                  IO 362 Personal Injury-                     Product Liability                    Leave Act
                                                                                                    0 790 Other Labor Litigation                                                                                    0 891 Agricultural Acts
                                            Medical Maloractice
     . :. Ri!:";tl!f;~!l"'cb';L ;. ·'":\'. ?CNm•1uGl-lW, \ 'lc'°'':'.!flUSJ!}"N£Rll'E,1Tfm'Mi":'':- o 791 Employee Retirement                                           ;,;c;>;FEllER:i\l/ T,~.sJJ,J;FS,;,,;,·, 0 893 Environmental Matters
                                                                                                                                                                                                                    0 895 Freedom of lnfonnation
0 210 Land Condemnation            0 440 O:ber Civil Rights              Habtas Corpus:                           Income Security Act                                  0 870 Taxe,; (U.S. Plainliff
                                                                                                                                                                                                                          Act
0 220 Forcclosurc                  0 44 1 Voting                   0 463 Alien Detainee                                                                                           or Defer>la111)
                                                                                                                                                                                                                    0 896 Arbitration
0 230 Rent Lease & Ejectment       0 442 Employment                0 5 IO Mati ans to Vacate                                                                           0 871 IRS-Third Party
                                                                                                                                                                                                                    0 899 Administrative Procedure
0 240 Torts to Land                0 443 Housing/                            Sentence                                                                                             26 USC7609
                                                                                                                                                                                                                           Aa/Review or Appeal of
0 245 Tort Product Liability                 Accommodations        0 530 General
                                   0 445 Amer. w/Disabilities - 0 535 Death Penalty                                                                                                                                        Agency Decision
0 290 All Other Roal Property                                                                       :;,:~~W\jH!l'.!~TIO'Nil~t;:::J.)
                                             Employment                  Otiler:                                                                                                                                    0 950 Constitutionality of
                                                                                                    0 462 Naturalization Application
                                   0 446 Amer. w/Disabilirics - 0 540 Mandamus & Other                                                                                                                                     State Statutes
                                                                                                    0 465 Other Immigration
                                             Other                  0 550 Ci,i! Rights                           Actions
                                   0 448 Education                  0 555 Prison Condition
                                                                    0 560 Civil Detainee
                                                                                                                              Conditions of
                                                                                                                               Confinement
V. ORIGIN (Place an "'X" in0neBoxOnly)
     • I Original                O 2 Removed from State                                       0 3 Remanded from                                           0 4 Reinstated or             0 5 Transfem:d from                           0 6 Multibist rict                     0 8 Multidistrict
         Proceeding                  Court                                                        Appellete Court                                              Reopened                       Another District                             Litigalion -                          Litigation-
                                                                                                                                                                                                 (specify)                                 Transfer                              Direa File
                                                               Cite the U.S. Civil Statute under which you are filing (Do nor citejurisdictwnal statutl!s unless diversity)

                                                                Brief description of cause;                               15 USC §1692 - Fair Debt Collection Practices

VIII. REQUESTED IN  • CHECK IF THIS IS A CLASS ACTION                                                                                                                    DEMAND$                                                      CHECK "'17ES only if demanded in complaint
      COMPLAINT:       UNDER RULE 23 , F.R.Cv. P.                                                                                                                                                                                     JURY DEMAND: •                        Yes     O No
                        t! ns1ruc1ions)
IX. RELATED CASE(S)
            IF ANY                                                                                               JUDGE


DATE             June 17, 2020                                                                                       SIGNA TliRE OF A TIORNEY OF RECORD

 FOR. OFFICE 1!S£ ONt Y

      RECEIPU _ _ __                                       AMOUNT _ _ __ _ _ _ __                                                APPLYING JFP
                            Case 2:20-cv-03341-CDJ Document 1 Filed 06/26/20 Page 2 of 15

                                                                UNITED STATES DISTRJCT COURT
                                                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                              DESIGNATION FORM
                       (to be used by counsel or prose plaintiff to indicale the category 0(1he case.for the purpose ofassignment to the appropriate calendar)

Address of Plaintiff:                             .        9152 Delta Place Road, New Roads, Louisiana 70760
Address of Defendant:                                     330 S. Warminster Road, Hatboro, Pennsylvania 19040

Place of Accident, Incident or Transaction:                                                            Montgomery County


RELATED CASE, IF ANY:
Case Number: _ _ _ _ _ _ _ _ _ _ _ __                               Judge: _ _ _ _ _ _ _ _ _ _ _ _ __                            Date Terminated:

Civil cases are deemed related when Yes is answered to any of the following questions:

 I.     Is this case related to property included in an earlier numbered suit pending or within one year                            YesD                      No[Z]
        previously terminated action in this court?

2.      Does this case involve the same issue of fact or grow out of the same transaction as a prior suit
        pending or within one year previously terminated action in this court?
                                                                                                                                    Yes   •                   No[Z]


3.      Does this case involve the validity or infringement of a patent already in suit or any earlier
        numbered case pending or within one year previously terminated action of this court?
                                                                                                                                    Yes   •                   No [Z]


4.      Is this case a second or successive habeas corpus, social security appeal, or prose civil rights                            Yes O                     No [Z]
        case filed by the same individual ?

1certify that, to my knowledge, the within case
this court except as noted above.

DATE:
                       r I/ 2 u
                      0/11
                                                                                                                                                  Aitomey l.D. # (ifapplicable)


CIVIL: (Plac~ a ✓ in one category only)

A,              Federal Quesdon Cases:                                                          B.    Diversity Jurisdic1ion Cases:


••                                                                                             •••
         ,.1    Indemnity Contract, Marine Contract, and All Other Contracts                          I.   Insurance Contract and Other Contracts
        2.      FELA                                                                                  2.   Airplane Personal Injury
 •      3.
        4.
                Joni::s Act-Personal Injury
                Antitrust                                                                       •
                                                                                                      3.
                                                                                                      4.
                                                                                                           Assault, Defamation
                                                                                                           Marine Personal Injury
 •      5.
        6.
             Patent
             Labor-Management Relations
                                                                                                ••    5.
                                                                                                      6,
                                                                                                           Motor Vehicle Personal Injury
                                                                                                           Other Personal Injury (Please spepify): _ _ _ _ _ _ __ _
 •      7.   Civil Rights                                                                        ••   7.   Products Liability
 •      8.
        9.
             Habeas Corpus
             Securities Act(s) Cases                                                              •   8.   Products Liability - Asbestos

B
0
         10. Social Security Review Cases
         11. All other Federal Qui::stion Cases
                                                                                                      9.   All other Diversity Cases
                                                                                                           (Please spec/fy} : _ _ _ _ ___._ _ _ _ _ _ _ __ __

                (Please spec/fy):                       FDCPA



                                                                              ARBITRATION CERTIFICATION
                                                      (The effect of this ceriificalion is to remove the case from e/igibihry for arbitration )


I , - - - - - - --                  - - - - - - - - ~ counsel of record or pro se plaintiff, do hereby certify:



      •         Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best ofmy knowledge and belief, the damages recovera le in this civil action case
                exceed the sum of$l50,000.00 exclusive o f interest and costs:


      •         Relief other than monetary damages is so ught.


DATE: _ _ _ _ _ _ __ _ _ _ _ _ __
                                                                                                                                                        <J.   L1 16 2020
                                                                             Auorn ey-aJ-Law I Pro Se Plaintiff                               Att rn ey l.D. # (ifapp /ic.ible)

NOTE: A trial de nova will be a trial by jmy only if there has been compliance with F.R. C. P. 38.

Civ. 6()9 (j/201 8)
       Case 2:20-cv-03341-CDJ Document 1 Filed 06/26/20 Page 3 of 15



                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                       CASE MANAGEMENT TRACK DESIGNATION FORM

      Michael Battiste, individually and on behalf of all                     CIVIL ACTION
      others similarly situated
                            V.

       FBCS, Inc and Jefferson Capital Systems, Inc                           NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civi~cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS ;

(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through§ 2255.                              ( )

(b) Social Security - Cases requesting review of a decision of the Secretary oq lealth
    and Human Services denying plaintiff Social Security Benefits.                                   ( )

(c) Arbitration - Cases required to be designated for arbitration under Local Ci il Rule 53.2.       ( )

(d) Asbestos - Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                            ( )

(e) Special Management- Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense managell1ient by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)                                                                               ( )




  ~(1,()1J
Date



Telephone                                 FAX Number                       E-Mail Address


(Civ. 660) 10/02




                                                                                               JlJN 26 2020


                   - - - - -·-     ·--·-. - - - - - - -     - - - - -- - - - -- - -- - - - - - - · ··--··- - -- -
      Case 2:20-cv-03341-CDJ Document 1 Filed 06/26/20 Page 4 of 15




BARSHAY SANDERS, PLLC
 ' 100 Garden City Plaza, Suite 500
   Garc;ien City, New York 11530
   Tel: (5 l 6J 203-7600
· Fax: (51'6) 706-5055 ' ·
Attorneys Jo~ Plab:ztiff
 Our File No.: 119206 '

                              UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF PENNSYLVANIA
                                  ALLENTOWN DIVISION



  Michael Battiste, individually and on behalfofall others     Case No:
  similarly situated,
                                                               CLASS ACTION d oMPLAINT
                           Plaintiff,

                                                               JURY TRIAL DEM)\NDED
                                vs.

  FBCS, Inc. and Jefferson Capital Systems, LLC,

                           Defendants.


        Michael Battiste, individually and on behalf of all others similarly situ!ted (hereinafter
 referred to as "Plaintiff''), by and through the undersigned counsel, complains, s ates and alleges
against FBCS, Inc. and Jefferson Capital Systems, LLC (hereinafter referred t? collectively as
"Defendants"), as follows:


                                          INTRODUCTION
         1.     This action seeks to recover for violations of the Fair Debt Collecti?n Practices Act,
 15 U.S.C. § 1692, et seq., ("FDCPA").


                                      JURISDICTION AND VENUE
         2.     This Court has federal subj ect matter jurisdiction pursuant to 28   .S.C. § 1331 and
 15 U.S.C. § 1692k(d).
       Case 2:20-cv-03341-CDJ Document 1 Filed 06/26/20 Page 5 of 15




   ·     3.      Venue is propel· under 28   u:s.C. §1391{b) because a substantial pr rt ofthe events
or omissions giving rise to the claim occurred' in this Judicial District.      •
        4.     . At all relevant times, Defendants conducted business withi                the State of
Pennsylvania.


                                               PARTIES
        5.       Plaintiff Michael Battiste is an individual who is a citizen of the State of Louisiana
residing in Pointe Coupee County, Louisiana.
        6.       Plaintiff is a natural person allegedly obligated to pay a debt.
         7.      Plaintiff is a "consumer" as defined by 15 U.S .C. § l 692a(3).
         8.      On information and belief, Defendant FBCS, Inc., is a Penn ylvania with a
principal place of business in Montgomery County, Pennsylvania.
         9.      On information and beliet: Defendant Jefferson Capital Systems, f,LC, is an Ohio
Limited Liability Company with a principal place of business in Cuyahoga Coun y, Ohio.
         10.     On information and belief, Defendant FBCS, Inc. regularly collec s or attempts to
collect debts asserted to be owed to others.
         11.    On information and belie( Detendanr Jefferson Capital Systems 1 LLC regularly
collects or attempts to collect debts asserted to be o wed to others.
         12.     On information and belie f, Defendant FBCS, Inc. is regularly engaged, for profit,
in the collection of debts allegedly owed by consumers.
         13.     On information and belief, Defendant Jefferson Capital Systems, ~LC is regularly
engaged, for profit, in the collection of debts allegedly owed by consumers.
         14.     On information and belief. the principal purpose of Dcfenda           t   FBCS, Inc.'s
business is the collection of such debts.
         15.     On information and belief, the principal purpose of Defendant Jefferson Capital
Systems, LLC's business is the collection of such debts.
         16.     On information and belief, Defendant FBCS, Inc. uses the                    m its debt
collection business.
         17.    On information and belief: Defendant Jefferson Capital System., LLC uses the
mails in its debt collection business.
        18.      Defendant FBCS, Inc. is a ''debt collector' ' as defined by 15 U.S.C § 1692a(6).


                                                   2
             Case 2:20-cv-03341-CDJ Document 1 Filed 06/26/20 Page 6 of 15




                19..   Defendant Jefferson Capital Systems, LLC is a "debt collector"      as defined by   15
        U.S.C. § 1692a(6).


                                 ALLEGATIONS SPECIFIC TO PLAINTIFF
               20.     Defendants allege Plaintiff owes a debt (''the alleged Debt").
               21.     The alleged Debt is an alleged obligation of Plaintiff to pay money arising out of a
        transaction in which the money, property, insurance, or services which are th¢ subject of the
        transaction are primarily for personal, family, or household purposes.
               22.     The alleged Debt does not arise from any business enterprise of Plf intiff.
               23.     The alleged Debt is a "debt" as defined by 15 U.S.C. § 1692a(5). I
               24.     At an exact time known only to Defendants, the alleged Debt '1vas assigned or
        otherwise transferred to Defendants for collection.                                 I
               25.     At the time the alleged Debt was assigned or otherwise transferre¢i to Defendants
        for collection, the alleged Debt was in default.
               26.     In their efforts to collect the debt, Defendants contacted Plainti1 by letter (''the
        Letter") dated February 3, 2020. ("Exhibit 1.")
               27.     The Letter conveyed information regarding the alleged Debt.
               28.     The Letter is a "communication" as defined by 15 U.S.C. § 1692a 2).
~   .
               29.     The Letter was received and read by Plaintiff.
               30.     15 U.S.C. § 1692e protects Plaintiffs concrete interests. Plaintiff has the interest
                                                                                            I
        and right to be free from deceptive and/or misleading communications from Defendants. As set
        forth herein, Defendants deprived Plaintiff of this right.
               31.     The deprivation of Plaintiffs rights will be redressed by a favorable decision herein.



                                               FIRST COUNT
                         Violations of 15 U.S.C. §§ 1692e, 1692e(2)(A) and 1692e(10)        I
               32.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
               33 .    15 U.S.C. § 1692e provides, generally, that a debt collector may nl t use any false,
        deceptive, or misleading representation or means in connection with the collectio of any debt.




                                                           3
             Case 2:20-cv-03341-CDJ Document 1 Filed 06/26/20 Page 7 of 15




                34.     An allegation by a debt collector that a consumer owes a debt. wh~n the debt is not
        owed at all by the consumer, is ·a false 1:epresentation made in co~nection with the collection of
        any debt, in violation of I~ U .S.C. § l 692e.
                35.     An allegation by a debt collector that a consumer owes a debt, wh n the debt is not
        owe-d at all by the consumer, is a deceptive representation made in connection w"th the collection
        of any debt. in violation of 15 U.S.C. § l692e.
                36.     An allegation by a debt collector that a consumer owes a debt, when the debt is not
        owed at all by the consumer, ,is a misleading representation made in connection with the collection
        of any debt, in violation of 15 U.S.C. § I 692e.
                37.     15 U.S.C. § I 692e(2)(A) prohibits the false representation of the c~aracter, amount.
        or legal status of any debt.
                38.     An allegation by a debt collector that a consumer owes a debt, wh1n the debt is not
i...;

2       owed at all by the consumer, is a false representation of the character of the debt, in violation of
        15 U.S.C. § I692e(2)(A).
                39.     An allegation by a debt collector that a consumer owes a debt, wh n the debt is not
        owed at all by the consumer. is a false representation oft he amount of the debt, ip violation of 15
        U.S.C. § 1692e(2)(A).
               40.      An allegation by a debt collector that a consumer owes a debt, when the debt is not
        owed at all by the consumer, is a false representation of the legal status of the deqt, in violation of
        15 U.S.C. § l692e(2)(A).
               41.      15 U.S.C. § l 692e( I 0) prohibits the use of any false representa~ion or deceptive
        means to collect or attempt to collect any debt.
               42.      An allegation by a debt collector that a consumer owes a debt, wh n the debt is not
        owed at all by the consumer. is a false representation made in an attempt to c41lect the debt in
        violation of 15 U.S.C. § l 692e( I 0).
               43.     An allegation by a debt collector that a consumer owes a debt, wh n the debt is not
        owed at all by the consumer, is a deceptive means used in an attempt to collect the debt in violation
        of 15 U.S.C. § 1692e(I0).
               44.     The Letter alleges that Plaint iff owed $11 ,560.90.
               45.      Plaintiffdid not owe $11,560.90.
               46.      Plaintiff did not owe any money at all to the entity on whose b half Defendants


                                                           4
             Case 2:20-cv-03341-CDJ Document 1 Filed 06/26/20 Page 8 of 15




      were seeking to collect.
               47.     Defendants' allegation that Plaintiff owed $11 ,560.90, when Plai tiff did not owe
       any money at all to the entity on whose behalf Defendants were seeking to c llect, is a false
       representation made by Defendants in connection with Defendants' collection oft e alleged Debt,
       in violation of 15 U.S.C. § I 692e.
               48.     Defendants' allegation that Plaintiff owed $11,560.90, when Plaintiff did not owe
       any money at all to the entity on whose behalf Defendants were seeking to colleqt, is a deceptive
       representation made by Ddendants in connection with Defendants' collection oft~e alleged Debt,
       in violation of 15 U.S.C . § I 692e.
               49.     Defendants' allegation that Plainti1T owed $ I 1,560.90, when Plait~tiff did not owe
       any money at all to the entity on whose behalf Defendants were seeking to collect is a misleading

,_.
       representation made by Defendants in connection with Defendants' collection oft e alleged Debt,
C      in violation of 15 U.S.C. § 1692e.
               50.     Defendants' allegation that Plaintiff owed $11,560.90, when Plain iff did not owe
      any money at all to the entity on whose behalf Defendants were seeking to c llect. is a false
       representation of the character of the alleged Debt, in violation of 15 U.S.C. § l 6~2e(2)(A).
               51.     Defendants'. allegation that Plaintiff owed $ I 1,560.90, when Plain iff did not owe
      any money at all to the entity on whose behalf Defendants were seeking to c llect, is a false
      representation of the amount of the alleged Debt. in violation of 15 U.S.C. § I 692e(2)(A).
               52.     Defendants' allegation that Plaintiff owed $ l 1,560.90, when Plain iff did not owe
      any money at all to the e.ntity on whose behalf Defendants were seeking to c llect, is a false
      representation of the legal status of the alleged Debt, in violation of 15 U.S.C. § I 92e(2)(A).
               53.     Defendants' allegation that Plaintiff owed $11,560.90. when Plaintiff did not owe
      any money at all to the entity on whose behalf Defendants were seeking to c Hect, is a false
      representation made in an attempt to collect the alleged Debt in violation of 15 U.S C. § l 692e( I0).
               54.     Defendants' allegation that Plaintiff owed $11,560.90, when Plaintiff did not owe
      any money at all to the entity on whose behalf Defendants were seeking to collec , is a deceptive
      means used in an attempt to collect the alleged Debt in violation of 15 U.S.C. § I 92e(l 0).
               55.     For the foregoing reasons, Defendants violated 15 U.S.C. §§ 1692c, l 692e(2)(A)
      and I 692e( I 0) and are liable to Plaintiff therefor.




                                                           5
    Case 2:20-cv-03341-CDJ Document 1 Filed 06/26/20 Page 9 of 15




                                       SECOND COUNT
                  Violations of 15 U.S.C. §§ 1692e, 1692e(2)(A) and 1692e(10)
       56.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
       57.      15 U.S.C. § ,J 692e provides, generally, that a debt collector may not use any false,
deceptive, or misleading representation or means in connection with the collectio of any debt.
       58.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a false represer tation made in
connection with the collection ofany debt, in violation of 15 U.S.C. § 1692e.
       59.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a deceptive representation made in
connection with the collection of any debt, in violation of 15 U.S.C. § 1692e.
       60.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a misleading representation made in
connection with the collection of any debt, in violation of 15 U.S.C. § 1692e.
       61.      15 U.S.C. § 1692e(2)(A) prohibits the false representation of the cliaracter, amount,
or legal status of any debt.
       62.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a false representation of the character
of the debt, in violation of 15 U .S.C. § I 692e(2)(A).
       63.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a false representatiqn of the amount
of the debt, in violation of 15 U.S.C. § 1692e(2)(A).
       64.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a false representation tthe legal status
ofthedebt, inviolationof15 U.S.C. § 1692e(2)(A).
       65.     15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
means to collect or attempt to collect any debt.
       66.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a false representation made in an
attempt to collect the debt in violation of15 U.S .C. § 1692e(I0).




                                                   6
    Case 2:20-cv-03341-CDJ Document 1 Filed 06/26/20 Page 10 of 15




        67.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a deceptive means u ed in an attempt
to collect the debt in violation of 15 U.S.C. § I 692e( l 0).
        68.     The Letter claims that Plaintiff owes a debt to Jefferson Capital S stems. LLC.
        69.     Plaintiff did not owe a debt to Jefferson Capital Systems, LLC.
        70.     Jefferson Capital Systems. LLC never offered to extend credit to laintiff.
        71.     Jefferson Capital Systems, LLC never extended credit to Plaintiff
        72.     Plaintiff was never involved in any transaction with Jefferson tap ital Systems,
LLC.
        73.     Plaintiff never entered into any contract with Jefferson Capital Sy terns, LLC.
        74.     Plaintiff never did any business with Jefferson Capital Systems, L~C.
        75.     Plaintiff was never indebted to Jefferson Capital Systems, LLC.
        76.     Jefterson Capital Systems, LLC is a stranger to Plaintiff.
        77.     Defendants' allegation that Plaintiffowcd a debt to Jefferson Capit?I Systems, LLC,
when Plaintiff did not owe a debt to Jefferson Capital Systems. LLC, is a false representation made
by Defendants in connection with Defendants' collection of the alleged Debt, in violation of 15
U.S.C. § l 692e.
        78.     Defendants' allegation that Plaintiff owed a debt to Jcfforson Cap it l Systems, LLC,
when Plaintiff did not owe a debt to .Jefferson Capital Systems, LLC, is a deceptiye representation
made by Defendants in connection with Defendants' collection of the alleged DeQt, in violation of
15 U.S.C. § l 692e.
        79.     Defendants' allegation that Plaintiff owed a debt to .Jefferson Cap it I Systems, LLC.
when Plaintiff did not owe a debt to Jefferson Capital Systems, LLC, is a misleading representation
made by Defendants in connection with Defendants' collection of the alleged De?t. in violation of
15 U.S.C. § I 692e.
        80.     Defendants' allegation that Plaintiff owed a debt to Jefferson Capit l Systems, LLC,
when Plaintiff did not owe a debt to Jcflerson Capital Systems, LLC, is a false epresentation of
the character of the alleged Debt, in violation of 15 U.S.C. § l 692e(2)(A).
        81.     Defendants' allegation that Plaintiff owed a debt to Jefferson Capit I Systems, LLC.
when Plaintiff did not owe a debt to Jefferson Capital Systems, LLC, is a false epresentation of
the amount of the alleged Debt, in violation of 15 U.S.C. § 1692e(2)(A).


                                                    7
     Case 2:20-cv-03341-CDJ Document 1 Filed 06/26/20 Page 11 of 15




          82.    Defendants' a Ilegation that Plaintiff owed a debt to·Jefferson Cap it~I Systems, LLC.
when Plaintiff did not owe a debt to Jefferson Capital Systems, LLC, is a false ~ presentation of
the lega l status of the alleged Debt, in violation of 15 U.S.C. § 1692e(2)(A).
          83.    Defendants' allegation that Plaintiffowed a debt to Jefferson Cap it I Systems. LLC,
when Plaintiff did not owe a debt to Jefferson Capital Systems, LLC, is a false rep sentation made
in an attempt to collect the alleged Debt in violation of 15 U.S.C. § 1692e(l 0).
          84.    Defendants' allegation that Plaintiffowed a debt to Jet1erson Capital Systems, LLC,
when Plaintiff did not owe a debt to Jefferson Capital Systems, LLC, is a decepti e means used in
an attempt to collect the alleged Debt in violat ion of 15 U.S.C. § l 692e( I 0).
          85 .   Defendants' demand that Plaintiff make payment for a debt that he does not owe is
a false representation made to attempt to collect any debt in violation of 15 U .S.C. § l 692e( I0).
          86.    Defendants' request that Plaintiff make payment for a debt that he does not owe is
a deceptive means used to attempt to collect any debt in violation of 15 U.S.C. § l 692e( I 0).
          87.    For the foregoing reasons, Defendants violated 15 U.S.C. §§ l 69f e, l 692e(2)(A)
and I 692e( I 0) and are liable to Plaintiff therefor.

                                         THIRDCOlJNT
                          Violations of 15 U.S.C. §§ 1692c and 1692e(l0)
          88.    Plaintiff repeats and realleges the foregoing paragraphs as if fully estated herein.
          89.    l 5 U.S.C. § l 692e prohibits a debt collector from using any fal Je. deceptive, or
misleading representation or means in connection with the collection of any debt.
          90.    15 U.S.C. § 1692e(I0) prohibits the use of any false represcntatibn or deceptive
means to collect or attempt to collect any debt.
          91.    A debt collection practice can be a "false. deceptive, or misleact·ng" practice in
violation of 15 U.S.C. § I692e even if it does not fall within any of the subsection · of 15 U.S.C. §
 l692e.
          92.    A collection letter violates 15 U.S.C. § I 692e it: in the ey ·s of the least
sophisticated consumer, it is open to more than one reasonable interpretation, at le st one of which
is inaccurate.
          93 .   A collection letter also violates 15 U.S.C. § I 692e if, it is reasonab y susceptible to
an inaccurate reading by the least sophisticated consumer. DeSantis, 269 F.3d at 161.
          94.    The Letter contains a settlement ofter.


                                                     8
    Case 2:20-cv-03341-CDJ Document 1 Filed 06/26/20 Page 12 of 15




        95.     While, a settlem·ent 9fler in a~d of itself is not improper, such offer runs afoul of the
FDCPA if it impresses upon the least sophisticated consumer that if he or she do snot accept the
settlement, he or she will have no further opportunity to settle the alleged Debt for less than the
full amount.
        96.     These concerns can be adequately addressed by the debt collector including with
the offer the foll~wing language: ·'\Ve are not obligated to renew this offer. "
        97.     The phrase "we are not obligated to renew this ot1er" adequately conveys to the
least sophisticated consumer that there is a renewal possibility, but also that it is 11ot assured .
        98.     ·rhe Letter does not state "we are not obligated to renew this oflrer," nor does it
include any kind of substantially similar language.
        99.     The least sophisticated consumer would likely be misled by the settlement ofter.
        100.    The least sophisticated consumer would likely be misled in a material way by the
settlement ofter.
        101.    For the foregoing reasons, Defendants violated 15 U.S.C. §§ 1692e and 1692e( I0)
and are liable to Plaintiff therefor.


                                        CLASS ALLEGATIONS
        102.    Plaintiff brings this action individually and as a class action on behalfofall persons
similarly situated in the State of Pennsylvania.
        103.    Plaintiff seeks to certify two classes of:
                     i. All consumers to whom Defendants sent a collectipn letter
                     attempting to collect an alleged Debt that was in fact not actu~lly owed
                     in that amount or to the entity on behalf of whom Defendants were
                     trying to collect such debt, substantially and materially similar to the
                     Letter sent to Plaintiff, which letter was sent on or after a datd one year
                     prior to the filing of this action to the present.


                     ii. All consumers to whom Defendants sent a collect \on letter
                     containing a settlement ofter without any statement such as '·~e are not
                     obligated to renew this offer," or any substantially similar anguage,
                     substantially and materially similar to the Letter sent to Plaint ff which
                     letter was sent on or after a date one year prior to the filing oft is action
                     to the present

        I 04.   This action seeks a finding that Defendants' conduct violates the       DCPA, and asks



                                                    9
     Case 2:20-cv-03341-CDJ Document 1 Filed 06/26/20 Page 13 of 15




that the Court award damages as authorized by 15 U.S.C. § 1692k.
        105.    The Class consists of more than thirty-five persons.
        106.    Plaintiffs claims are typical ofth~ claims of the Class. Common uestions of law
or fact raised by this action affect all members of the Class and predominate ove any individual
issues. Common relief is therefore sought on behalf of all members of the Class.             class action is


        107.    The prosecution of separate actions by individual members oft e Class would
create a risk of inconsistent or varying adjudications with respect to the individual members of the
Class, and a risk that any adjudications with respect to individual members of the !Class would, as
a practical matter, either be dispositive of the interests of other members of the Cass not party to
the adjudication, or substantially impair or impede their ability to protect their interests. Defendants
have acted in a manner applicable to the Class as a whole such that declaratory relief is warranted.
         108.   Plaintiff will fairly and adequately protect and represent the intere ts of the Class.
                                                                                         1
The management of the class is not extraordinarily difficult, and the factual and lef al issues raised
by this action will not require extended contact with the members of the Class, because Defendants'
conduct was perpetrated on all members of the Class and will be established by common proof
                                                                                         1

Moreover, Plaintiffhas retained counsel experienced in actions brought under cons~mer protection
laws.


                                          JURY DEMAND
        109.    Plaintiff hereby demands a trial of this action by jury.


                                      PRAYER FOR RELIEF
        WHEREFORE Plaintiff respectfully requests judgment be entered:
                   a.   Certify this action as a class action; and

                   b. Appoint Plaintiff as Class Representative of the Class, and · laintiffs
                   attorneys as Class Counsel; and

                   c.   Find that Defendants' actions violate the FDCPA; and

                   d.   Grant damages against Defendants pursuant to 15 U.S.C. § 1692k; and

                   e.   Grant Plaintiff's attorneys' fee s pursuant to 15 U .S.C. § 16       k; and


                                                   10
   Case 2:20-cv-03341-CDJ Document 1 Filed 06/26/20 Page 14 of 15




               f.   Grant Plaintiffs costs; together with

               g.   Such other relief that the Court determines is just and proper.

DATED: April 9, 2020




                                               1s    illo, Esq.
                                             0 Garden City Plaza, Suite 500
                                           Garden City, New York 11530
                                           Tel: (516) 203-7600
                                           Fax: (516) 706-5055
                                           Mpirillo@barshaysanders.com
                                           Attorneys for Plaintiff
                                           Our File No.: 119206




                                              11
    Case 2:20-cv-03341-CDJ Document 1 Filed 06/26/20 Page 15 of 15




                           Office HOW'$:                                   Offl~.Addreui
                           Mon-Fri: 9:00 am through 7:00 pm EST
                           Sat, 9:00 am thrwgh 12:30 pm EST
                                                                           no  S; WARMINSTER RI,).
                                                                           SUITE3S3
                           Toll Free: 1 ·866-594-8640                      liATBORO, PA 19040
                            Date:              Current Creditor:
                                             JEFFERSON CAPtTAl
                                                SYSTEMS,L(C
                                                                         Account#:
                                                                                     '   ...    0(:bt Description:



                                               Jeiforson C1pital        Outstanding                  FBCS File tr:
                                                 Refe1t,nce ii:          Balance:




,                              Option 1
                      Pay the reduced amount of         I
                                                                      Option 2


!                   ~1,734.13 to us in one payment i.
                           due 02/28/2020.
                                                              1-866-594-8640 to discuss
                                                                other payment options


ICAlUNG fOR FURTHER INFORMATION OR MAKING A PAYMENT IS NOT A SUBST\TUTE FOR O\SPUT\NG'l'H
 DEBT
Sincerely,
Mike Sacco
This i$ an attempt to collect a debt and any fnformation obtained          wm be'used          for that purpose.
communication is ftom a debt collector.
